Citation Nr: 1142211	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-operative residuals of a diskectomy at the C5-C6 level.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1977 to December 1977 and from February 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines denied the Veteran's petition to reopen a claim for service connection for post-operative residuals of a diskectomy at the C5-C6 level.  Due to the location of the Veteran, the jurisdiction of his appeal was transferred to the North Little Rock, Arkansas RO.  

In February 2011, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for post-operative residuals of a diskectomy at the C5-C6 level had indeed been received.  The Board granted that aspect of the Veteran's appeal.  In addition, the Board remanded the underlying service connection claim to provide the Veteran due process notice, obtain Social Security Administration (SSA) records, and obtain pertinent treatment records.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A diskectomy at the C5-C6 level was required several years after the Veteran's active duty, and post-operative residuals therefrom are not causally or etiologically related to such service.  


CONCLUSION OF LAW

Post-operative residuals of a diskectomy at the C5-C6 level were not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Following the Board's February 2011 remand, a letter dated in March 2011 complied with VA's duty to notify the Veteran with regards to the underlying claim for service connection for residuals of a post-operative diskectomy at the C5-C6 level.  This notice was followed by readjudication of the claim and issuance of a supplemental statement of the case in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board acknowledges that in the August 2011 supplemental statement of the case, the Appeals Management Center (AMC) mistakenly adjudicated the issue of whether new and material evidence had been received as opposed to deciding the de novo issue of service connection for residuals of a post-operative diskectomy at the C5-C6 level despite the Board clearly reopening the issue in its February 2011 decision and remand.  However, the AMC's denial was predicated on the lack of a nexus, and the March 2011 letter notified the Veteran of the requirement that a nexus was needed.  Therefore, the Board finds that the Veteran will not be prejudiced by the Board's adjudication of the de novo issue of service connection for residuals of a post-operative diskectomy at the C5-C6 level, especially as the RO denied the same in a June 2007 statement of the case.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), SSA records, post-service medical records, and secured a medical opinion in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2007 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record as well as the statements of the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that a fall in service caused a cervical spine disorder that required a diskectomy.  He reported having recurrent back, shoulder, and neck problems since discharge.  See May 1989 statement.  The Veteran also reported that he reinjured his back when working, which resulted in surgery.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Here, the Veteran's STRs show several complaints pertaining to his back.  In December 1979, the Veteran complained of scapular pain that occurred with no known injury.  Records at that time show diagnoses of mild strain of the rhomboid/lower trapezius, rule out subscapular bursitis, and chostochondritis.  An undated physical therapy record shows that the Veteran complained of chronic neck pain with a history of the same pain that last occurred in December 1979.  In May 1980, the Veteran complained of back pain and was diagnosed with an acute back strain.  In September 1980, he indicated that he had upper back pain and reported having past back problems.  The Veteran had chronic neck pain in April 1981; X-rays revealed a straightening of the spine, possibly due to paravertebral muscle spasm.  Otherwise, the examination was negative.  The Veteran's discharge examination revealed a clinically normal spine.  The Veteran reported having a back strain in 1979 and that he had occasional discomfort of four to five episodes per year.  He reported that he had no treatment.  A notation indicates no complications and no sequelae.

According to post-service medical records, the Veteran sought treatment for his cervical spine in September 1988 from J.S., M.D.  He reported a past medical history of neck trauma in service and that he had had an element of intermittent discomfort since that time.  However, his current problem began in July 1988 following an injury at work.  He was diagnosed with incomplete Brown-Sequard's syndrome.  A record from A.M., M.D. dated in October 1988 shows that the Veteran again reported having injured his neck in service when he fell while working on a jet.  The Veteran reported that that was the first time that he had any neck discomfort, but that it was quite mild.  The Veteran had some current difficulties in July 1988 due to his workplace injury.  The pertinent diagnosis was cervical myelopathy secondary to focally extruded C5 disc.  X-rays in October 1988 showed degenerative changes at the C5-C6 level.  The Veteran subsequently had a diskectomy at the C5-C6 level in October 1988.  

The Veteran's SSA records include a statement dated in February 1989, which reveals that he reported that the onset of his cervical pain began in June 1988.  An SSA physical evaluation in May 1997 indicates that the Veteran reported having no problems until a fall off a jet in service and that he was hospitalized eight times subsequently within the next couple of years for recurrence of his neck and intrascapular pain.  The Veteran thereafter fell in 1988 and sustained a ruptured cervical disc.  The Veteran reported to VA in September 1999 that he injured his neck and back in 1981 while in service and that he reinjured his back in 1988 during a fall.  A VA treatment record in December 2005 shows that the Veteran was diagnosed with degenerative disc disease with disc bulge at C6-C7 with thecal sac compression and C5 radiculopathy.  None of the Veteran's treatment records indicate that his cervical spine disorder was related to his military service.  
A statement from the Veteran received in April 2006 shows that he reported injuring his neck when he fell while fixing a jet engine.  He reported that his surgeon told him that his disc could have been bulged for years.  The Veteran indicated that he sought treatment by VA in the early to mid 1980s but was refused treatment.  He also indicated that he was treated by VA in Memphis, Tennessee for his neck, but could not remember the dates of treatment.  

A letter from D.A., M.D. dated in May 2007 indicates that the Veteran reported injuring his back and neck in service when he fell while working on a jet.  He reported that he sought treatment from VA after service but was refused treatment.  It was Dr. D.A.'s opinion that the Veteran's current back problem was probably connected to his previous injures from his military service and was the probable cause of his degenerative disc disease.  No rationale for the opinion was provided and Dr. D.A. did not discuss the Veteran's 1988 work injury.  

A VA medical opinion was obtained in May 2007.  The examiner opined that the Veteran's cervical disc disease with radiculopathy was not caused by, or a result of, an in-service event, injury, or disease.  The examiner noted that the Veteran's service records show complaints regarding neck pain, upper back pain, and thoracic pain.  However, physical examination did not point to a cervical disc herniation problem at that time.  The Veteran's disc disease/bulge/herniation surfaced only in 1988 when the Veteran was injured at work.  In service, the Veteran complained more of pain in the interscapular region on more than one occasion.  Only once in April 1981 did he complain of neck pain, which was attributed to muscle spasm of the neck.  Furthermore, his separation examination in July 1981 (three and a half months after his neck complaint) showed normal spine and musculoskeletal findings.  Therefore, neck pain was not due to cervical disc disease/herniation but more of a muscle strain, which resolved typically within that time frame.  Too much time had elapsed between his discharge in 1981 with normal findings on his neck on separation and the major neck/paracervical pain he experienced in 1988 where a significant history of neck injury at work was elicited that prompted a surgical intervention.  The examiner concluded that the Veteran's cervical degenerative disc disease with radiculopathy was not caused by or a result of any in-service event, injury, or disease, including treatment for upper back/neck pain/strain in service.  

Based on a review of the evidence of record, the Board finds that service connection for post-operative residuals of a diskectomy at the C5-C6 level is not warranted.  Although the Veteran has been diagnosed with cervical spine disorders that necessitated surgery, the evidence does not show such disorders are related to his military service.  The Board acknowledges that the Veteran's STRs show numerous back complaints and a neck strain.  The Board also acknowledges the Veteran's reports concerning a continuity of symptomatology.  The Veteran is competent to report about having a continuity of pain following service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, the Board finds that, although the Veteran has indicated having neck pain since service, a nexus between the Veteran's cervical spine disorders of disc disease, herniation, and bulges and his military service has not been shown.  Initially, the Board finds that the onset of the Veteran's post-service cervical spine disorders did not have their onset in service.  As discussed above, X-rays in April 1981 when the Veteran complained of neck pain did not show herniated discs or disc disease.  Rather, a muscle spasm was shown.  Additionally, the Veteran's discharge examination revealed a clinically normal spine.  Although his discharge examination shows that the Veteran reported having back trouble in service, no complications and no sequelae were found.  Furthermore, no medical professional has provided any opinion to indicate that the onset of the Veteran's disc disease and herniated discs occurred in service.  

In this case, the May 2007 examiner opined that the Veteran's in-service neck pain was not due to cervical disc disease/herniation but more of a muscle strain, which resolved typically within that time frame.  That opinion is uncontradicted.  In rendering a negative opinion, the examiner noted reviewing the Veteran's claims file, which includes the Veteran's statements reporting a continuity of symptomatology.  Therefore, the Board finds that the onset of the Veteran's post-service cervical spine disorders did not occur in service.  

The Board also finds that the Veteran's in-service neck strain did not result in the disc disease and herniation first diagnosed in 1988.  The May 2007 examiner provided a negative nexus opinion indicating that too much time had elapsed between the Veteran's discharge in 1981 with normal findings on his neck on separation and the major neck/paracervical pain he experienced in 1988 where a significant history of neck injury at work was elicited that prompted a surgical intervention.  The examiner's finding is further supported by the Veteran's treatment records.  As discussed above, the Veteran reported in September 1998 that although he had an element of intermittent discomfort since service, his current problem began in July 1988 following an injury at work.  In October 1988, the Veteran again indicated that his current problems were due to his workplace injury; he reported that his neck discomfort from service was mild.  

Additionally, the Veteran reported to the SSA in February 1989 that the onset of his cervical pain began in June 1988.  Furthermore, although he reported having neck problems since service in a May 1997 SSA record, the Veteran also reported that the ruptured disc was the result of a workplace fall in 1988.  A review of the pertinent medical evidence of record appears to indicate that the Veteran's current neck problems are the result of a workplace injury as opposed to any in-service complaints.  In this regard, the Board observes that a December 1988 treatment record indicates that the Veteran's insurance company was workman's compensation, which suggests that the Veteran's received workman's compensation for his 1988 injury and further supports the Board's finding that the Veteran's current neck disorders are not related to his in-service diagnosis.

The Board acknowledges the positive nexus opinion in May 2007 from Dr. D.A.  However, the Board finds that this opinion is not as probative as the VA examiner's opinion.  Although Dr. D.A. took into account the Veteran's reported history, she did not provide any rationale for her opinion.  Furthermore, Dr. D.A. failed to discuss the Veteran's workplace injury in 1988.  Therefore, in light of the opinion lacking a rationale and as it did not address a post-service neck injury (while the May 2007 VA examiner did provide a rationale and addressed the workplace injury), the Board finds that Dr. D.A.'s opinion lacks probative value sufficient to support an award of service connection.  

As discussed above, there is no probative medical evidence that relates any current cervical spine disorder to the Veteran's reported history and in-service injury.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a post-operative diskectomy at the C5-C6 level based on continuity of symptomatology, especially in light of a negative discharge examination and intercurrent 1988 workplace injury.  There is no probative nexus evidence to support a finding of service connection.  As noted above, no probative nexus opinion relating the Veteran's current cervical spine disorders to his military service has been provided.  

Additionally, to the extent that in reporting that he reinjured his back in 1988, the Veteran is asserting that a post-service injury aggravated an in-service injury, the medical evidence of record does not support such a finding.  As discussed above, the VA examiner opined that the Veteran's in-service neck strain resolved.  The examiner's opinion is supported by the Veteran's discharge examination that showed no complications and sequelae.  Therefore, for the reasons set forth above, the evidence not show that the Veteran's in-service complaints resulted in a neck disorder that was aggravated by a post-service injury.

Furthermore, the claims folder contains no competent evidence of a cervical spine disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a cervical spine disorder and his active duty, service connection for post-operative residuals of a diskectomy at the C5-C6 level is not warranted.  Additionally, as there is no evidence that the Veteran had arthritis within one year of discharge from service, service connection on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his status post-operative diskectomy at the C5-C6 level is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for post-operative residuals of a diskectomy at the C5-C6 level.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for post-operative residuals of a diskectomy at the C5-C6 level is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for post-operative residuals of a diskectomy at the C5-C6 level is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


